Citation Nr: 0935792	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 

2.	Entitlement to service connection for hypertension.  

3.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

4.	Entitlement to service connection for erectile dysfunction 
(ED).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1968 to February 
1970.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.        

The issues of service connection for hypertension, GERD, and 
ED are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to July 28, 2009, the Veteran's service-connected 
PTSD caused occupational and social impairment with reduced 
reliability and productivity.  

2.	From July 28, 2009, the Veteran's service-connected PTSD 
has been productive of deficiencies in most areas of his 
life.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 50 percent, for the 
Veteran's service-connected PTSD, had not been met prior to 
July 28, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).    

2.	From July 28, 2009, the criteria for a 70 percent 
disability rating, for the Veteran's service-connected PTSD, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).    

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has appealed an increased rating claim for PTSD 
to the Board.  In the interest of clarity, the Board will 
initially discuss whether his claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in August 2004 and May 2008.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the Veteran of the 
elements comprising his claim and of the evidence needed to 
substantiate the claim.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  VA requested from the Veteran relevant evidence, 
or information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide full notification to the Veteran until May 
2008, after the initial adjudication of his claim in August 
2005.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision); See also Vazquez-Flores and 
Dingess/Hartman, both supra.   

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
In the July 2008 Supplemental Statement of the Case of 
record, the RO readjudicated the Veteran's claim.  This 
readjudication complies with the remedial actions outlined in 
Mayfield.  See Mayfield, 444 F.3d 1328.  As such, the Board 
finds the late notice in this matter to be harmless error.            

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the Veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  And VA provided the Veteran with compensation 
examinations for his claim.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Increased Rating

In the August 2005 rating decision on appeal, the RO granted 
service connection for PTSD at 30 percent disabling, 
effective the date of the Veteran's claim on July 29, 2004.  
In a July 2006 notice of disagreement, the Veteran contested 
the assigned rating.  In the February 2007 Statement of the 
Case, the RO increased the Veteran's assigned rating to 50 
percent, also effective the date of his original claim.  
Nevertheless, in April 2007, the Veteran appealed to the 
Board the assigned 50 percent rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (an appellant is presumed to be 
seeking the maximum available benefit even where an increase 
is granted during the appeal period).  

In this matter, the Board will evaluate the evidence of 
record to determine whether a higher rating has been 
warranted at any time during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim).  See also 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The RO rated the Veteran's PTSD under Diagnostic Code (DC) 
9411 of 38 C.F.R. § 4.130.  Under that code, ratings of 0, 
10, 30, 50, 70, and 100 percent may be assigned.  As 
indicated, VA has already found a 50 percent rating warranted 
here from the date of the Veteran's original claim.  See 
38 C.F.R. § 3.400(o).  The Board will now determine whether a 
rating in excess of 50 percent (i.e., 70 or 100 percent) has 
been warranted since then.     

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

The relevant evidence of record in this matter is found in 
private and VA treatment records, in VA compensation 
examination reports dated in May 2005 and July 2008, in 
several lay statements of record from family and 
acquaintances of the Veteran, in written statements submitted 
into the record by the Veteran, and in the transcript of 
record detailing the Veteran's testimony before a July 2009 
travel Board hearing.    

Private treatment records dated in the mid to late 1990s note 
the Veteran's complaints of insomnia, stress, and anxiety.  

The May 2005 VA examiner indicated review of the claims file.  
This examiner noted the Veteran's documented statements that 
he served in combat as a sniper, and killed many enemy 
combatants. 

The examiner noted the Veteran's reports of anxiety, 
hypervigilance, nightmares, and appetite and concentration 
difficulties.  The Veteran indicated anger towards his 
spouse, and a lack of affection towards her since returning 
from Vietnam.  He indicated poor self esteem.  The examiner 
found the Veteran with a restricted affect.  He indicated 
intrusive memories of his service in Vietnam.        

But the examiner also noted that the Veteran indicated no 
prior psychological or psychiatric treatment, no prior legal 
problems.  He indicated that he had been a Christian minister 
for the previous 25 years, and had been married for 25 years.  
He indicated a close relationship with his two children, that 
he had several friends, and that he enjoyed fishing, 
traveling, and church-related activities.  

The examiner described the Veteran as alert, fully oriented, 
with a sound memory.  The examiner stated that the Veteran 
did not manifest any inappropriate or bizarre behavior during 
the interview.  He described the Veteran's speech as normal, 
clear, coherent, and goal directed.  The examiner noted no 
evidence of responses to internal stimuli, and that the 
Veteran denied any hallucinations, delusions, paranoia, or 
grandiosity.  The Veteran indicated infrequent depression, 
and sleep of five to six hours per night.  The Veteran denied 
suicidal ideations.  He denied obsessions or compulsions.  He 
denied flashbacks, or physical reactions when thinking of 
Vietnam.  He denied that he avoided people.      

In closing his report, the examiner diagnosed the Veteran 
with mild PTSD, and assigned him a Global Assessment of 
Functioning (GAF) score of 65, which indicates mild symptoms.  
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), 5th edition, published by the American Psychiatric 
Association.  See also Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  

VA treatment records dated from March 2006 to April 2007 
detail the Veteran's complaints of depression, nightmares, 
intrusive memories, social isolation, anxiety, guilt, 
confusion, concentration difficulties, and delusions.  

The July 2008 VA examiner also indicated review of the 
Veteran's claims file.  The examiner indicated that the 
Veteran reported a depressed mood, and that he used anti-
depressant medication.  He noted the Veteran's complaints of 
sleep disturbances and impairment, his hypervigilance, 
exaggerated startle response, and his problems with 
concentration.  He noted the Veteran's reports of panic 
attacks and anxiety in closed dark places.  He noted episodes 
of violence.  He noted the Veteran's recurrent distressing 
dreams of Vietnam, his intrusive memories, his flashbacks, 
and his physical reactions from the memories to include 
increase in adrenaline.    

But the examiner stated that the Veteran indicated no 
anhedonia, mania, hallucinations, delusions, inappropriate 
behavior, obsessions, or ritualistic behavior.  The Veteran 
indicated a marriage of 38 years in "somewhat positive 
terms."  He indicated continued employment as a pastor.  He 
indicated continued participation in social activities with 
friends and family, and with fishing, and church-related 
activities.  He indicated no current suicidal or homicidal 
attempts or ideations, and no anger outbursts or other 
violent behavior.  

The examiner described the Veteran as clean, neatly groomed, 
appropriately dressed.  He noted no remarkable psychomotor 
activity.  He noted the Veteran's speech as unremarkable, 
spontaneous, clear, and coherent.  He noted unremarkable 
thought process, and thought content.  He described the 
Veteran as friendly and attentive.  He found the Veteran with 
a normal affect.  He noted the Veteran as attentive, 
oriented, insightful, with intact judgment, average 
intelligence, fair impulse control, and a normal memory.

In closing his report, the examiner stated that the Veteran's 
PTSD symptoms were not productive of "total" impairment.  
The examiner indicated that the PTSD was not productive of 
impairment that results in "deficiencies" in the Veteran's 
occupational and social lives.  But the examiner did find 
"reduced reliability and productivity" in the Veteran's 
relationship with his spouse, and in his employment.  See 38 
C.F.R. § 4.130, DC 9411.      

The examiner assigned a GAF score of 57, which indicates 
moderate symptoms.  Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), 5th edition, published by the 
American Psychiatric Association.  See also Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  

Based on this evidence, the Board finds a rating in excess of 
50 percent unwarranted.  This evidence indicates that the 
Veteran experienced mild to moderate symptoms from his PTSD.  
Indeed, that evidence does not indicate any of the 
symptomatology listed under DC 9411 for a 70 percent 
evaluation.  

From July 28, 2009, however, the evidence indicates 
otherwise.  As demonstrated by the Veteran in his Board 
hearing, and by lay statements submitted into evidence at the 
Board hearing, the Veteran's disorder has worsened since his 
July 2008 VA examination.  This recent evidence indicates 
that the Veteran's PTSD has caused deficiencies in most areas 
of his life.  See 38 C.F.R. § 4.130.  In an April 2009 
statement, a co-worker described the Veteran's decline in his 
professional life.  He noted that minor problems upset the 
Veteran, that the Veteran avoided his problems, that the 
Veteran was withdrawn, and that the Veteran's problems led to 
his resignation as pastor of a church.  In a July 2009 
statement, the Veteran's spouse described the Veteran as 
withdrawn from the family, as depressed, and noted his 
outbursts of anger.  And she stated, "[i]t's a very common 
thing to come home and find him in our backyard - just 
sitting there, staring into space."  

During his Board hearing, the Veteran also described his 
symptoms.  He noted his depression and his use of anti-
depressant medication, his suicidal thoughts, his "many" 
panic attacks, his claustrophobia, his anger outbursts, and 
his avoidance of stressful situations.  He noted the adverse 
effect his PTSD has had on his marriage, that his spouse 
wanted a divorce in the previous year, and that he has a bad 
relationship with his children, especially his daughter.  He 
noted the way in which PTSD affects his professional life as 
a church pastor.  He stated that his symptoms - to include 
memory loss, anger, and inability to relate to people - led 
to a significant decline in membership in his church, which 
led to his resignation.  And the Veteran noted that he did 
not fish or hunt anymore, and indicated that he lived a 
hermit-like existence.  

The Board notes that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   

But lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Indeed, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this matter, the Board finds that the PTSD symptoms 
described by the Veteran and his lay witnesses are 
"observable" and not medical in nature.  And the Board 
finds that this lay evidence of record - provided in the July 
28, 2009 hearing - indicates deficient symptomatology that 
gravely affects the Veteran socially and occupationally.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based on this 
evidence, the Board finds a 70 percent evaluation warranted 
here from July 28, 2009.  

The Board finds, however, a 100 percent rating unwarranted in 
this matter.  The record does not show the type of cognitive 
and behavioral impairment reserved for such an evaluation - 
as indicated by his statements of record and by the medical 
reports, the Veteran consistently demonstrates that he is 
logical, oriented, coherent, and is not delusional or 
obsessive.  38 C.F.R. § 4.130, DC 9411.    

In sum, the Board finds a 70 percent evaluation warranted 
here from July 28, 2009.  But the Board finds the 
preponderance of the evidence against any additional claim 
for increase not granted in this decision.  As the 
preponderance of the evidence is against any such claim for 
increase, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); AB, supra.  

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

1.	Entitlement to an increased rating for PTSD is denied 
prior to July 28, 2009.     

2.	From July 28, 2009, a 70 percent rating is granted for the 
Veteran's service-connected PTSD, subject to regulations 
governing the payment of monetary awards.  


REMAND

The Veteran claims service connection for hypertension, GERD, 
and ED.  He maintains that these disorders relate to his 
service-connected PTSD.  Private and VA medical records and 
reports, dated between the early 1990s and July 2008, reflect 
diagnoses of these disorders.  Moreover, in July 2008 
reports, a VA compensation examiner addressed the issue of 
whether these disorders were caused by PTSD. 

The Board finds additional inquiry necessary into the 
Veteran's secondary service connection claims, however.  A VA 
examiner should comment expressly on not only the issue of 
whether the Veteran's PTSD caused his hypertension, GERD, or 
ED, but also whether the PTSD aggravates any of these 
disorders.  Medication prescribed for the PTSD should be 
considered in this assessment.  See 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
etiology, nature, and severity of any 
hypertension, GERD, and ED.  The claims 
file must be made available to and 
reviewed by the examiners in 
conjunction with the examinations, and 
the examination reports should reflect 
that such reviews were made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

2.  Each examiner should then 
provide an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or 
greater) that the Veteran's PTSD 
either caused hypertension, GERD, 
or ED or aggravated any of these 
disorders.  In each opinion, any 
effect medication prescribed for 
PTSD may have on the Veteran 
should be addressed.  38 C.F.R. § 
3.310 (2008).  Any conclusion 
reached should be supported by a 
rationale.  

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue(s).  
An appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


